Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 14, 27 and 28 have been amended, claims 20 and 29-31 canceled and claims 32-35 added as requested in the amendment filed on May 27, 2021. Following the amendment, claims 14, 23-28 and 32-35 are pending in the instant application.
2.	Claims 14, 23-28 and 32-35 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn. New grounds of rejection necessitated by Applicant’s amendment are set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 14, 23-28, as amended, and new claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/167574, IDS of 01/18/2019 (the ‘574 document hence forward). Note that the citation of the relevant pages will be done referring to US Patent 9,540,419, which is in direct line of continuation from the ‘574 document. 
Claims 14, 23-28 and 32-35 are directed to methods for treating Alzheimer’s disease by administration of a composition comprising a peptide of SEQ ID NO: 1 for a total of 4 or more times, once every 1 to 4 weeks at the dose of 0.1 to 5 mg. The ‘574 document fully teaches methods of treatment of Alzheimer’s disease by administration of a composition comprising the peptide of SEQ ID NO: 1, which is identical to the instant peptide of SEQ ID NO: 1, at at least 
It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat Alzheimer’s disease by administering the peptide of SEQ ID NO: 1 in a dose of 0.1 to 5 g for one or more days and several times a day, as fully taught by the ‘574 patent, see column 11, lines 50-51, “the pharmaceutical composition may be administered, but not limited, to 1 to 3 times a day”. Alzheimer’s disease is a chronic pathology, therefore, an ordinary practitioner would have understood that the ‘574 patent treatment protocol “1 to 3 times a day” is intended not as a one day treatment. Thus, administration of the peptide of SEQ ID NO: 1 for one or more weeks is fully within technical grasp of one of ordinary skill in the art. With respect to doses, presumption of obviousness applies when a range is expressly disclosed, such as in the instant case. See In re Applied Materials Court explained “a prima facie case of obviousness typically exists when the ranges of the claimed composition overlap the ranges disclosed in the prior art.” (citing In re Peterson, 315 F. 3d 1325 (Fed. Cir. 2003)).
See alo, MPEP 2144.05 [R-5]    Obviousness of Ranges, states,

I. OVERLAP OF RANGES
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976)
A range can be disclosed in multiple prior art references instead of in a single prior art
reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v.
USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).

II. OPTIMIZATION OF RANGES
A. Optimization Within Prior Art Conditions or Through Routine Experimentation

concentration or temperature is critical. “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955)

Therefore, Applicant’s claimed method is obvious over the cited prior art of record because it encompasses the same process practiced with the same product administered to the same population using the doses within the same range as expressly disclosed within the ‘574 document. With respect to the duration of treatment, an ordinary practitioner would have found it obvious to adjust it by pursuing the known options within his or her technical grasp, which in this case to treat patients with a chronic pathology by multiple daily doses during several days, weeks or months. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 14, 23-28, as amended, and new claims 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 9,540,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass methods of treating of the same pathology by administration of the same peptide using the same route and the same doses that are expressly recited within the claims for which patent protection has been already granted. With respect to the duration of the treatment, see reasons of record within the obviousness rejection in section 4 earlier in full. Briefly, it would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat Alzheimer’s disease, a known chronic disorder, for the duration of weeks or months, rather than a single dose treatment. 

Conclusion
6.	No claim is allowed.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
June 21, 2021